Title: To Thomas Jefferson from Robert R. Livingston, 29 March 1801
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
Clermont 29th. March 1801

I avail myself of Mr. DeLaBegarre’s going to Washington to send you the teeth found in the western part of this state, drawings of which, I had before done myself the honor to transmit to you. May they not have belonged to the hippopotamus? The front teeth of that animal in the lower jaw being described “as projecting, furrowed & pointed, & as formed rather to tear than cut.” Fab: Columna. 32.—The Gent who will have the honor to deliver them is attatched to natural history, & havg. (in my name) taken a patent for making paper from the conferva, he is now endeavouring to repeat, & perfect my experiments on a larger scale, at the paper mills, & will shew you samples of the plant which may have escaped your observation.
At the request of Mr. Vander kemp, a Clergy man of much learning who resides in this state, I enclose an essay of his for your perusal without any observations thereon. The author is a man of much reading and enthusiasm. Hurried away by the Spirit of Liberty on the first attempt of his country, (the United Netherlands,) to free itself from the fetters of its old constitution He exchanged his gown for a uniform, & his pulpit for a troop of horse. exiled by the prusians, he has retired to the western part of this state with the wrecks of a large fortune, & devotes his winter to study, & the rest of the year to hard labor, for the support of a very numerous family.

I have the honor to be Dr. Sir with the greatest respect & the most perfect attachment Your Most Obt hum: Servt

Robt R Livingston

